DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-5, 7-9, 12-15, 17-27 and 29-35 are pending:
		Claims 1-5, 7-9, 12-15, 17-27 and 29-35 are rejected. 
		Claims 1, 3-4, 8-9, 12-15 and 19-27 have been amended. 
		Claims 6, 10-11, 16 and 28 have been cancelled. 
Response to Amendments	
Amendments filed 11/19/2021 have been entered. Amendments filed overcome §112 and §102 rejection previously non-final Office Action mailed 08/27/2021. Amendments do not overcome §103 rejections. 
Amendments have necessitated new grounds of rejection. 
Response to Arguments	
Arguments filed 11/19/2021 have been entered. Arguments were fully considered.
On page 13 of Applicant’s arguments, Applicant argues that:
In view of the foregoing, Sing lacks at least the noted elements of Claim 1, and thus does not anticipate Claim 1. Further, there is no incentive to modify Sing to arrive at Applicant's waste water treatment module as set forth in Claim 1. To do so would (1) require that the filtration media be replaced by plates through which liquid can perfuse, and (2) that the floor structure be modified to direct the flow or water through the module. Such a modification would require a substantial structural redesign of the Sing system, and thus the modification is not an obvious modification. Therefore, Sing does not render Claim 1 obvious. Thus, Applicant submits that Claim 1 is allowable over Sing. Claims 3, 6-11 and 17 all depend from Claim 1 and are thus similarly submitted to be allowable over Sing.

	This argument is persuasive in view of amendments. Therefore, previous §102 rejection is withdrawn. 
On page 13 of Applicant’s arguments, Applicant argues that:
Claim 3: The Examiner notes that Sing, in Fig. 8, shows the liquid moving in a meandering manner through the structure 38. However, the structure 38 is a horizontal structure, and, as noted in Sing, Col. 4, lines 15-30, the liquid must be forced through the structure. Applicant's module is vertically oriented, such that liquid flows from the top to the bottom. Claim 3 has thus been amended to provide that the fluid flows "under the force of gravity". This is disclosed, for example, at Page 17, lines 1-5 of the application. Inasmuch as the Sing structure of Claim 8 is horizontally oriented, it will not operate under force of gravity. Rather, it requires a positive pressure to be applied to force the liquid through the structure. The remaining embodiments disclosed by Sing are vertically oriented. However, the floors which support the filtration media underly the full area of the filtration media. Thus, the floors are not arranged to direct the flow of water "in a meandering manner" through the module, as set forth in Claim 3. Claim 3 is thus neither anticipated nor made obvious by Sing for this additional reason.

	This argument is persuasive in view of amendments. Therefore, previous §102 rejection is withdrawn.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
On page 14 of Applicant’s arguments, Applicant argues that:
Claim 9: Claim 9 is a method claim directed a method of treating waste water using the module of Claim 1. Claim 9 is thus initially submitted to be allowable in view of its dependency from Claim 1. However, Claim 9 has been amended to include the subject matter of Claims 10 and 11, which, in turn, have been canceled. Further, the subject matter of Claim 11 has been amended to provide that a "a first portion of the water passes through the partitions and a second portion of the water passes directly from one carrier plate to the next carrier plate". This is shown, for example, in FIGS. 2, 6, and 7, and thus does not add new matter to the application. Sing only discloses that the all the liquid passes through the floor (80). As discussed above, because all the liquid passes through the floor, the floor (80) does not direct the flow of water in the Sing drain field. As such, Applicant submits that for this additional reason, Claim 9 is allowable over Sing.

	This argument is persuasive in view of amendments. Therefore, previous §102 rejection is withdrawn. 
On pages 15-16 of Applicant’s arguments, Applicant argues that:
Independent Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Sing in view of Suzuki in view of Morper and further in view of Contardo (FR2767523) and by evidence of Fan. 


	In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
On pages 17-18 of Applicant’s arguments, Applicant argues that:
As noted, Suzuki does include an air pump 28. However, this air pump is positioned between the reserve tank 26 and the treatment tank 30, and directs air into the reserve tank 26 via one pipe (unnumbered) and directs air to the treatment tank via a second pipe (pipe 38). (See Col. 8, lines 29-32 and Col. 10, lines 3-7). With reference to Fig. 1 of Suzuki (which shows a tank), the Examiner's proposed modification would place an air pump between the tank (B) and the drain field. With reference to Applicant's FIG. 8, this would be equivalent to placing an air pump in the air conduit (24). As can be appreciated, that is not what is shown in Applicant's drawings nor is that what is claimed 4. As discussed above, Sing fails to teach the carrier plate or partitions as set forth in Claim 27. 

Thus, Suzuki does not disclose an air supply system which directs air from the treatment module to the storage vessel as set forth in Claim 27. 

	This argument is not persuasive because the combination of Sing and Suzuki does not place the air pump in the air conduit. Sing teaches that air is supplied at inlet 74 (see Fig. 14 of Sing), Sing does not explicitly teach an air pump therefore the air pump of Suzuki would be placed at this location to supply the air at the inlet. The air conduit of Sing that is equivalent to the claimed 
On page 18 of Applicant’s arguments, Applicant argues that:
Morper does teach or suggest the recycling or reuse of waste gases. However, there is no teaching or suggestion in Morper that would provide incentive to one of ordinary skill in the art to feed air from Applicant's module to a waste water storage vessel, as set forth in Claim 27. 

	This argument is not persuasive because Fan is relied upon to provide a motivation for recycling or reuse of waste gases which is beneficial for increased oxygen utility rate, increased bio filter efficiency and the deferential materials in the waste gas may be absorbed by sewage by evidence of Fan (Fan, see C2/L10-20).
On page 19 of Applicant’s arguments, Applicant argues that:
Claim 29 depends from Claim 1 and provides that the partitions are arranged in an overlapping manner between the different levels of carrier plates, and that the partitions do not cover an entire surface of the carrier plates. This is shown in Fig. 2 and described in the specification from Page 11, line 22 to Page 12, line 11.5 None of the references teach or suggest a treatment module comprised of stacked carrier plates with partitions as defined in Claim 29 where the partitions define an area smaller than the area or footprint of the carrier plates. This results in some of the water flowing through the semi-permeable partitions, and some of the water flowing directly from one carrier plate to the next. None of the references teach or suggest such a configuration.

	This argument is moot because the amendments necessitate a new grounds of rejection.
On page 19 of Applicant’s arguments, Applicant argues that:
Claim 30 depends from Claim 29 and further defines the arrangement of the partitions between the carrier plates. As described, between first pairs of carrier plates, the partitions are provided or positioned in a mid-area of the carrier plate (leaving side portions of the carrier plate free of partition), and in between second pairs of carrier plates, partitions are provided alongside portions of the carrier plates, so that the mid- area of the carrier plate is free of partition. This particular configuration is shown in Fig. 2 and described in the specification from Page 11, line 22 to Page 12, line 11.6 None of the references teach or suggest such a configuration.

	This argument is moot because the amendments necessitate a new grounds of rejection.
On page 20 of Applicant’s arguments, Applicant argues that:
New Claim 32 depends from Claim 31 and further defines the filaments, noting that they are "about 2-3 mm in diameter and have a matte and rough, or rugged, surface." This is disclosed, for example, in the specification at Page 13, lines 4-6, and thus does not add new matter to the application. Claim 31 is allowable at least in view of the fact that it depends from Claim 1. Further, none of the references of record teach or suggest such a filament for use in a bio waste water treatment module.

	This argument is moot because the amendments necessitate a new grounds of rejection.
On page 20 of Applicant’s arguments, Applicant argues that:
Claim 33 provides that the module comprises a plurality of carrier plates arranged in a sandwich structure with at least one partition positioned between adjacent carrier plates. 

The carrier plates are defined to be comprised of irregularly twisted filaments and being configured to be perfused by a flow of waste water. The partitions are described to be positioned between adjacent carrier plates so as to "direct the flow of waste water through the module". As discussed above, none of the references teach or suggest such a waste water treatment module.

	This argument is not persuasive because the combination of Sing and Mak teaches the claimed invention. Specifically Sing teaches a plurality of carrier elements (Sing, Fig. 14, carrier elements 78a-e (Fig. 14, filtration medium layers 78a-e); see C5/L18-25 and claim 1)  in a sandwich structure (Sing, see Fig. 14) with at least one partition (Sing, Fig. 14, partitions 80 (Fig. 14, liquid-permeable floors 80); see C5/L22-25) positioned between adjacent carrier elements. Sing does not teach that said carrier elements are in the form of a plate comprised of irregularly twisted filaments. Mak teaches a plate (“the filter material is a block”) (Mak, see ¶13) comprised of irregularly twisted filaments (“irregular thin strip-shaped loop filaments”) (Mak, see ¶19 and Fig. 4).
On pages 20-21 of Applicant’s arguments, Applicant argues that:
New Claim 34 is a further independent claim, based generally on original Claims 1, 3, and 6. Claim 34 provides that the waste water 

	This argument is moot because the amendments necessitate a new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7-8, 15, 17, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sing (USPN 5,958,239) in view of Mak (CN200984481Y).
	Regarding claim 1, Sing teaches a module for treatment of waste water, comprising: a number of carrier elements (Fig. 14, carrier elements 78a-e (Fig. 14, filtration medium layers 78a-e); see C5/L18-25 and claim 1) arranged in a sandwich  structure (“vertically-stacked”) (see Abstract, lines 1-3) (see Fig. 14), said carrier elements being configured to be perfused by a flow of waste water (“liquid effluent 14…percolates through drainfield module 72”) (see C5/L14-17) (see Fig. 14); and a number of partitions (Fig. 14, partitions 80 (Fig. 14, liquid-permeable floors 80); see C5/L22-25) arranged between said carrier elements (see Fig. 14), said partitions being configured to direct the flow of waste water through the module (“liquid-permeable floors”) (see C5/L22-25) (see Fig. 14); said partitions are semi-permeable to water (“liquid-permeable floors”) (see C5/L22-25) (see Fig. 14) such that a portion of the water will pass through the at least one partition (see Fig. 14). 
	Sing does not teach that said carrier elements are in the form a plate. 
	In a related field of endeavor, Mak teaches a water treatment and sewage filtering device (see ¶1) comprising a plate (“the filter material is a block”) (see ¶13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the carrier elements of Sing with the carrier elements (filter block) of Mak because it is the simple substitution of one known carrier element with another known carrier elements means (filter block) is obvious and will result in microbial filtration (Mak, see ¶22) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).	
	Regarding claim 4, Sing and Mak teach the module as claimed in claim 1, wherein each carrier plate comprises irregularly twisted filaments (“irregular thin strip-shaped loop filaments”) (Mak, see ¶19 and Fig. 4). 

	Regarding claim 8, Sing and Mak teach the module as claimed in claim 1, further comprising an air inlet channel (Sing, Fig. 14, air inlet channel 74 (Fig. 14, inlet 74); see C5/L16-19) and an air outlet channel (“air vented at 76”) (see C5/L15-20) for supplying oxygen to microbes  (“biological effluent purification processes occurring in…filtration medium layers”) (see claim 14) on said carrier plates and/or said partitions (the microbes are a part of the filtration medium).
	Regarding claim 15, Sing and Mak teach the carrier plate to be included in a waste water treatment module as claimed in claim 1, said carrier plate comprising irregularly twisted filaments (“irregular thin strip-shaped loop filaments”) (Mak, see ¶19 and Fig. 4).  
	Regarding claim 17, Sing and Mak teach the waste water treatment system, comprising a waste water vessel (septic tank effluent) (Sing, see Abstract, lines 1-2 & claim 1) and at least one module (structure 62) (Sing, see Fig. 14) as claimed in claim 1.  
	Regarding claim 31, Sing and Mak teach the waste water treatment module as claimed in claim 1, wherein the carrier plates each comprise innumerable filaments (Mak, see Fig. 4) made of a thermoplastic polymer (thermoplastic polymer) (Mak, see ¶12) to obtain the plate-like shape (block shape) (Mak, see ¶13).  
	Regarding claim 33, Sing teaches a waste water treatment module (Fig. 14, structure 62), comprising: a plurality of carrier elements (Fig. 14, carrier elements 78a-e (Fig. 14, filtration medium layers 78a-e); see C5/L18-25 and claim 1)  arranged in a sandwich structure (“vertically-stacked”) (see Abstract, lines 1-3) (see Fig. 14) being configured to be perfused by a flow of waste water (“liquid effluent 14…percolates through drainfield module 72”) (see C5/L14-17) (see Fig. 14); and at least one partition (Fig. 14, partitions 80 (Fig. 14, liquid-permeable floors 80); see C5/L22-25) positioned between adjacent carrier elements (see Fig. 14), said at least one partition 
	Sing does not teach that said carrier elements are in the form of a plate. 
	In a related field of endeavor, Mak teaches a water treatment and sewage filtering device (see ¶1) comprising a plate (“the filter material is a block”) (see ¶13) comprised of irregularly twisted filaments (“irregular thin strip-shaped loop filaments”) (see ¶19 and Fig. 4).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the carrier elements of Sing with the carrier elements (filter block) of Mak because it is the simple substitution of one known carrier element with another known carrier elements means (filter block) is obvious and will result in microbial filtration (Mak, see ¶22) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).	

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sing (USPN 5,958,239) in view of Mak (CN200984481Y) and further in view of Ward (USPN 3,329,271) and by evidence of Gates (USPN 6,444,126). 
	Regarding claim 2, Sing and Mak teach the module as claimed in claim 1.
	The combination of references does not teach wherein the carrier plates and the partitions are configured to be covered by microbial growth.  
	In a related field of endeavor, Ward teaches a trickling filter media (see C1/L9-12) wherein carrier elements are configured to be covered by microbial growth (“the filter media surfaces are covered with the proper bacterial growth”) (see C1/L65-69).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the carrier element of Sing by configuring said carrier element to be 
	While the combination of references does not teach the partitions are configured to be covered by microbial growth, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the partitions of Sing by configuring said partitions to be covered by microbial growth because said partition (wall) would provide additional surface area for growing microbes by evidence of Gates (Gates, see C6/L29-32). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sing (USPN 5,958,239) in view of Mak (CN200984481Y) and further in view of Chartier (CA 3 014 834).
	Regarding claim 5, Sing and Mak teach the module as claimed in claim 1.
	The combination of references does not teach wherein the partitions comprise sheets of geo textile.  
	In a related field of endeavor, Chartier teaches a bioreactor for wastewater treatment (see Entire Abstract) wherein a partition comprise a sheet of geo textile (“the wall comprising a geotextile”) (see claim 1).
	  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the partition of Sing by incorporating the geotextile to said partition as taught by Chartier because said geotextile material provides the benefit of hosting aerobic bacteria at a surface thereof (Chartier, see claim 1). 

Claims 1, 3, 9, 29-30 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (USPN 6,890,439) view of Mak (CN200984481Y).
	Regarding claim 1, Cameron teaches a waste water treatment module
	Cameron does not teach that said carrier element in the form of a plate.
	In a related field of endeavor, Mak teaches a water treatment and sewage filtering device (see ¶1) comprising a plate (“the filter material is a block”) (see ¶13) comprised of irregularly twisted filaments (“irregular thin strip-shaped loop filaments”) (see ¶19 and Fig. 4).  
	Regarding claims 1 and 34, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the carrier elements of Cameron the carrier elements (filter comprising irregular thin strip-shaped loop filaments) of Mak because the simple substitution of one known carrier element with another known carrier elements means (filter block) is obvious and will result in microbial filtration (Mak, see ¶22) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).
	Regarding claim 3, Cameron and Mak teach the module as claimed in claim 1, wherein the (Cameron, Fig. 1, barriers 7; see C6/L55-61) are arranged to direct the flow of water under the force of gravity (water drain under gravity) (Cameron, see C2/L25-35) in a meandering manner (meandering flow path) (Cameron, see C7/L20-25) through the module (Cameron, see Fig. 1).
	Regarding claim 9, Cameron and Mak teach a method for treatment of waste water, comprising the steps of: a) supplying waste water to the module (wastewater is supplied via effluent inlet) (Cameron, see C6/L43-48) as claimed in claim 1 (the combination of Cameron and Mak teaches claim 1), wherein the water travels through the module, and, b) providing a suitable 
	Regarding claim 29, Cameron and Mak teach the waste water treatment module as claimed in claim 1, wherein the partitions (Cameron, Fig. 1, barrier 1; see C6/L55-61) are arranged in an overlapping manner amongst different levels of the carrier plates (Cameron, see Fig. 1), wherein said partitions do not cover an entire surface (Cameron, see Fig. 1) of the carrier plates (Cameron, Fig. 1, matrix elements 5; see C6/L45-55).
	Regarding claim 30, Cameron and Mak teach the waste water treatment module as claimed in claim 29, wherein between every other layer of carrier plates said partitions are provided as a strip in a mid- area of the carrier plate, not reaching all the way out to long sides of the carrier plate (Cameron, see annotated Fig. 1) and between the remaining pairs of carrier plates, the partition is provided as two strips along each long side of the carrier plates, leaving a section in the middle without partition coverage (Cameron, see annotated Fig. 1).  








    PNG
    media_image1.png
    582
    926
    media_image1.png
    Greyscale

	Regarding claim 34, Cameron teaches a waste water treatment module comprising: a plurality of carrier elements (Fig. 1, matrix elements 5; see C6/L45-55) configured to be perfused by a flow of waste water (the matrix elements are mesh bags) (see C6/L45-55), said carrier elements being vertically arranged (see Fig. 1) such that each carrier elements has at least either a carrier elements below it or a carrier plate above it (the matrix element can be either above or below) (see Fig. 1); and a plurality of partitions (Fig. 1, barrier 7; see C6/L55-61), there being at least one partition between each pair of adjacent carrier plates (see Fig. 1), said partitions being semi-permeable to water (the barriers are semipermeable) (see C7/L20-25), wherein the partitions between successive layers are sized, shaped, and arranged to direct the flow of waste water through the module in a meandering manner (meandering flow path) (see C7/L20-25) such that a first portion of the water passes (the barriers are semipermeable to allow flow to pass therefore a first portion will pass through) (see C7/L20-25) through the partitions (Fig. 1, barrier 7; see C6/L55-61 ) and a second portion of the water passes directly from one carrier plate to the next carrier plate such that the water passes the microbes purifying the water (flow goes directly from one matrix element 5 to the next matrix element 5 in a gap area therefore will have a second portion of water) (see Fig. 1).  

	In a related field of endeavor, Mak teaches a water treatment and sewage filtering device (see ¶1) comprising a plate (“the filter material is a block”) (see ¶13) comprised of irregularly twisted filaments (“irregular thin strip-shaped loop filaments”) (see ¶19 and Fig. 4).  
	Regarding claim 35, Cameron and Mak teach the waste water treatment module as claimed in claim 34 wherein each partition has a length and a width and each carrier plate has a length and a width (Cameron, see Fig. 1), wherein an area defined by the length and width of each partition is less than an area defined by the length and width of each carrier plate (Cameron, see Fig. 1).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cameron (USPN 6,890,439) view of Mak (CN200984481Y) and further in view of Suzuki (USPN 6,123,840).
	Regarding claim 12, Cameron and Mak teach the method as claimed in claim 9.
	The combination does not teach wherein the step of providing oxygen to the module comprises supplying air to the module by means of an air supplying device.  
	In a related field of endeavor, Suzuki teaches a waste water treatment system (see Entire Abstract) wherein the step of providing oxygen to the module comprises supplying air to the module by means of an air supplying device (Fig. 1, air pump 28; see C8/L28-33).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the module (secondary treating tank) of Suzuki with the module of Cameron into the apparatus of Suzuki and connecting the air pipe from air pump of Suzuki into the module of Cameron for supplying air to the module by means of an air supplying device because said module provides economic benefits over other known treatment systems (Cameron, see C2/L48-55).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cameron (USPN 6,890,439) view of Mak (CN200984481Y) in view of Suzuki (USPN 6,123,840) and further in view of Morper (USPN 5,075,007) and by evidence of Fan (USPN 5,322,621).
	Regarding claim 13, Cameron, Mak and Suzuki teach the method as claimed in claim 12, wherein the module (the septic tank of Cameron) is connected to a waste water vessel (Suzuki, Fig. 1, reserve tank 26 (waste water vessel 26); see C9/L46-54) (the combination of Cameron and Suzuki teaches the a module connected to a wastewater vessel). 
	The combination of references does not teach the step of leading the air supplied to the module by the air supplying device through an air conduit, such that said air is diverted from said module into a waste water vessel.  
	In a related field of endeavor, Morper teaches a biological wastewater purification system (see Entire Abstract) comprising the step of leading the air supplied to the module by the air supplying device through an air conduit, such that said air is diverted from said module into a waste water vessel.  
	In a related field of endeavor, Morper teaches a biological wastewater purification (see Entire Abstract) wherein waste gas (Fig. 1, waste gas 21; see C3/L48-51) diverted from an aeration tank (B) (see C3/L60-65) into mixing tank (F) (see C4/L2-5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the module (septic tank) of Cameron (as modified by Suzuki) by incorporating the air conduit of Morper for diverting air from the module into the wastewater vessel because it is desirable to recycle waste gas (Morper, see claim 6) which is beneficial for increased oxygen utility rate, increased bio filter efficiency and the deferential materials in the waste gas may be absorbed by sewage by evidence of Fan (Fan, see C2/L10-20).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cameron (USPN 6,890,439) view of Mak (CN200984481Y) in view of Suzuki (USPN 6,123,840) in view of Morper .
	Regarding claim 14, Cameron, Mak, Suzuki and Morper teach the method as claimed in claim 13.
	The combination of references does not teach wherein air is supplied to generate an overpressure in the vessel.
	In a related field of endeavor, Budzinski teaches a sewage treatment plant (see ¶1) wherein air is supplied to generate an overpressure in the vessel (“The air is introduced in the form of pressure ventilation, i.e. with overpressure.”) (see ¶26), such that ventilation of said vessel is eased (“forced ventilation”) (see ¶7) (see §112b indefiniteness).   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the air supplying means of Cameron (as modified by Suzuki) by introducing air to generate an overpressure (forced ventilation) as taught by Budzinski because forced ventilation (overpressure) can increase the rate of degradation of pollutants contained in the wastewater which are suitable for biological degradation (Budzinski, see ¶7). 

Claims 18-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sing (USPN 5,958,239) in view of Mak (CN200984481Y) in view of Suzuki (USPN 6,123,840) and further in view of in view of Morper (USPN 5,075,007) and by evidence of Fan (USPN 5,322,621). 
	Regarding claim 18, Sing and Mak teach the ventilated system for waste water treatment, comprising a waste water vessel (septic tank) (Sing, see Abstract, lines 1-2 & claim 1), a waste water treatment module (structure 62) (Sing, see Fig. 14) as claimed in claim 1 (the combination of Sing and Mak teaches claim 1) and an air conduit (Fig. 14, air conduit 76 (Fig. 14, air vented at 76); see C5/L15-20) configured to lead air from an air outlet channel (the air outlet channel is a part of vent) of said module.

	In a related field of endeavor, Suzuki teaches a waste water treating apparatus comprising an air pump (Fig. 1, air pump 28; see C8/L28-33) and second treating tank (Fig. 1, second treating 20 (module 20); see C9/L53-60) connected to a reserve tank (Fig. 1, reserve tank 26 (waste water vessel 26); see C9/L46-54). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the module (secondary treating tank) of Suzuki with the module of Sing into the apparatus of Suzuki and connecting the air pipe from air pump of Suzuki into the module of Sing to provide an air supplying device connected to an air inlet channel of the module because said module provides the benefit of occupying a smaller area and operating efficiently (Sing, see C2/L8-13).
	The combination of references does not teach (2). 
	In a related field of endeavor, Morper teaches a biological wastewater purification (see Entire Abstract) wherein waste gas (Fig. 1, waste gas 21; see C3/L48-51) diverted from an aeration tank (B) (see C3/L60-65) into mixing tank (F) (see C4/L2-5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the air conduit of Sing by diverting the air conduit as taught by Morper such that the air is diverted from the module into the wastewater vessel because it is desirable to recycle waste gas (Morper, see claim 6) which is beneficial for increased oxygen utility rate, increased bio filter efficiency and the deferential materials in the waste gas may be absorbed by sewage by evidence of Fan (Fan, see C2/L10-20).
	Regarding claim 19, Sing, Mak, Suzuki and Morper teach the ventilated system as claimed in claim 18.

	Regarding claim 20, Sing, Mak, Suzuki and Morper teach the ventilated system as claimed in claim 18, wherein the waste water vessel is a septic tank (septic tank) (Sing, see claim 1) or a sludge separator.  
	Regarding claim 21, Sing, Mak, Suzuki and Morper teach the ventilated system as claimed in claim 18, wherein the module is configured to receive air through said air inlet channel (Sing, Fig. 14, air inlet channel 74 (Fig. 14, air inlet 74); see C5/L16-19) and to lead said air out of the module through said air outlet channel (Sing, the air outlet channel is a part of the vent).   
	Regarding claim 22, Sing, Mak, Suzuki and Morper teach the ventilated system as claimed in claim 18, wherein a first end portion of said air conduit is connected to the air outlet channel (Sing, the air outlet channel is a part of the vent) of the module (Sing, see air conduit 76 (air vented at 76) in Fig. 14), and wherein a second end portion of said air conduit is connected to said waste water vessel (Morper, Fig. 1, air conduit 21 (waste gas 21) having a second end portion connected to mixing tank (F)) (therefore the combination of Sing and Morper teaches the limitation of “wherein a second end portion…connected to said waste water vessel”).  
	Regarding claim 23, Sing, Mak, Suzuki and Morper teach the ventilated system as claimed in claim 18.
	While the combination of references does not explicitly teach wherein said air inlet of the vessel is located above a water level of the vessel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vessel of Sing and the air conduit of Sing (as modified by Morper) by configuring the air conduit above the water level of the vessel because said configuration is a known design in art of wastewater treatment system 
	Regarding claim 26, Sing, Mak, Suzuki and Morper teach the ventilated system as claimed in claim 18, wherein the air supplying device is one of a compressor, a membrane pump or an air pump (Suzuki, Fig. 1, air pump 28; see C10/L3-8).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sing (USPN 5,958,239) in view of Mak (CN200984481Y) in view of Suzuki (USPN 6,123,840) in view of Morper (USPN 5,075,007) and further in view of Klein (USPN 4,931,183) and by evidence of Fan (USPN 5,322,621).
	Regarding claim 24, Sing, Mak, Suzuki and Morper teach the ventilated system as claimed in claim 18.
	The combination of references does not teach wherein the vessel further comprises an air outlet configured to lead air to a ventilation valve.  
	In a related field of endeavor, Klein teaches an apparatus for biological purification of water (see Entire Abstract) comprising an air outlet configured to lead air to a ventilation valve (Fig. 1, ventilation valve 18 (gas discharge valve 18); see C5/L3-10). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vessel of Sing by incorporating the apparatus of Sing into the apparatus of Klein because said module provides the benefit of occupying a smaller area and operating efficiently (Sing, see C2/L8-13).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sing (USPN 5,958,239) in view of Mak (CN200984481Y) in view of Suzuki (USPN 6,123,840) in view of Morper .
	Regarding claim 25, Sing, Mak, Suzuki and Morper teach the ventilated system as claimed in claim 18.
	The combination of references does not teach wherein the module is arranged in a bio bed.  
	In a related field of endeavor, Coffman teaches a modular high performance waste water treatment system (see Entire Abstract) wherein the module (Fig. 8, module 204; see ¶132) is arranged in a bio bed (Fig. 8, bio bed 95 (Fig. 8, sand drainage bed 95); see ¶138).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the module of Sing by incorporating the module of Sing into the apparatus of Coffman because said module provides the benefit of occupying a smaller area and operating efficiently (Sing, see C2/L8-13). 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Sing (USPN 5,958,239) in view of Mak (CN200984481Y) in view of Suzuki (USPN 6,123,840) in view of Morper (USPN 5,075,007) and further in view of Contardo (FR 2767523) and by evidence of Fan (USPN 5,322,621). 
	Regarding claim 27, Sing teaches a system for providing ventilation to a waste water treatment system (the limitation of “for…” is recited as an intended use)  including a waste water treatment module (structure 62 shown in Fig. 14), and a waste water vessel (septic tank) (see Abstract, lines 1-2 & claim 1), said waste water treatment module comprising a plurality of carrier elements (Fig. 14, carrier elements 78a-e (Fig. 14, filtration medium layers 78a-e); see C5/L19-25 and claim 1) arranged in a sandwich structure (“vertically-stacked”) (see Abstract, lines 1-3) (see Fig. 14), said carrier elements being configured to be perfused by a flow of waste water (“liquid effluent 14…percolates through drainfield module 72”) (see C5/L14-17); and at least one 
	Sing does not teach that (1) carrier element is in the form of a plate, (2) an air supplying device, (3) said air conduit configured to feed air to the waste water vessel and (4) a kit.  
In a related field of endeavor, Mak teaches a water treatment and sewage filtering device (see ¶1) comprising a plate (“the filter material is a block”) (see ¶13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the carrier elements of Sing with the carrier elements (filter block) of Mak because it is the simple substitution of one known carrier element with another known carrier elements means (filter block) is obvious and will result in microbial filtration (Mak, see ¶22) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).	
	The combination of references does not teach (2)-(4). 
	In a related field of endeavor, Suzuki teaches a waste water treating apparatus comprising an air pump (Fig. 1, air pump 28; see C8/L28-33) and second treating tank (Fig. 1, second treating 20 (module 20); see C9/L53-60) connected to a reserve tank (Fig. 1, reserve tank 26 (waste water vessel 26); see C9/L46-54). 
	It  would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the module of Sing by incorporating the module of Sing into the 
	The combination of references does not teach (3) and (4).
	In a related field of endeavor, Morper teaches a biological wastewater purification (see Entire Abstract) wherein waste gas (Fig. 1, waste gas 21; see C3/L48-51) diverted from an aeration tank (B) (see C3/L60-65) into mixing tank (F) (see C4/L2-5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the air conduit of Sing by diverting the air conduit as taught by Morper such that the air is diverted from the module into the wastewater vessel because it is desirable to recycle waste gas (Morper, see claim 6) which is beneficial for increased oxygen utility rate, increased bio filter efficiency and the deferential materials in the waste gas may be absorbed by sewage by evidence of Fan (Fan, see C2/L10-20).
	The combination of references does not teach (4). 
	In a related field of endeavor, Contardo teaches a modular stackable water treatment system (see Entire abstract) comprising a kit (“allows delivery in kit form”) (see pg. 5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify apparatus of Sing by constructing as a kit as taught by Contardo because a kit provides the benefit of easy assembly (Contardo, see pg. 2). 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Sing (USPN 5,958,239) in view of Mak (CN200984481Y) in view of Cameron (USPN 6,890,439) and further in view of Chiba (USPN 4,908,128).
	Regarding claim 32, Sing, Mak and Cameron teach the module as claimed in claim 31, wherein the filaments have a matte and rough, or rugged, surface (the filaments are structurally the same as the claimed invention therefore will inherently have the same properties).

	The combination of references does not explicitly teach wherein the filaments are about 2-3 mm in diameter.
	In a related field of endeavor, Chiba teaches a composite bacteria support medium (see Entire Abstract) comprising wire-like filaments about 3mm diameter (see C2/L40-46). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filament diameter of Sing (as modified by Mak) by selecting a filament size within the claimed range as disclosed by Chiba because the selecting of overlapping ranges is a prima facie case of obviousness. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778